UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) Of The Securities Exchange Act o f 1934 Date of report (Date of earliest event reported) February 9, 2015 PATRICK INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Indiana 000-03922 35-1057796 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 107 West Franklin, P.O. Box 638, Elkhart, Indiana 5 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code (574)294-7511 (Former name or former addressif changed since last report) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Regulation FD Disclosure. On February 9, 2015, Patrick Industries, Inc. issued a press release announcing that on Thursday, February 19, 2015, it expects to release its fourth quarter 2014 financial results before the market opens, and also conduct a conference call to discuss fourth quarter results and other business matters. A copy of the press release is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 - Press Release issued February 9, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PATRICK INDUSTRIES, INC. (Registrant) Date: February 9 , 201 5 By: /s/ Andy L. Nemeth Andy L. Nemeth Executive Vice President – Finance and Chief Financial Officer
